Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

James Kenneth Lee
d/b/a The Billiard Center,

Respondent.

Docket No. C-12-1085
FDA Docket No. FDA-2012-H-0843

Decision No. CR2621

Date: September 21, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

lenter a default judgment against Respondent, James Kenneth Lee d/b/a The
Billiard Center. The Center for Tobacco Products (CTP) filed an administrative
complaint against Respondent that alleges facts and legal authority that are
sufficient to justify the imposition of a civil money penalty of $2,000. Respondent
did not timely answer the complaint, nor did Respondent request an extension of
time within which to file an answer.

CTP began this case by serving a complaint on Respondent and by filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify the age of a person purchasing
tobacco products, violating the Federal Food, Drug, and Cosmetic Act (Act) and
its implementing regulations at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $2,000.
On August 13, 2012, CTP served the complaint on Respondent by United Parcel
Service, as is 21 C.F.R. §§ 17.5 and 17.7 provide. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time in which to
file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.
penal
regul

Iam

11, issue an initial decision ordering it to pay the full amount of the proposed
ty. Respondent did not file an answer within the time provided by
ation.

required to issue a default judgment if the complaint is sufficient to justify a

penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
administrative complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the

complaint are true. Specifically:

Respondent owns a business that sells tobacco products under the name of
The Billiard Center, located at 26 North Main Street, Cape Girardeau,
Missouri 63701.

On August 29, 2011, an FDA-commissioned inspector made observations
at Respondent’s place of business that included: failure to sell cigarettes or
smokeless tobacco in a direct, face-to-face exchange without the assistance
of any electronic or mechanical device in a facility that does not ensure than
no person younger than 18 years of age is present or permitted to enter, at
any time, as 21 C.F.R. § 1140.14(c) requires; and failure to ensure that all
violative items in Respondent’s establishment were removed or brought
into compliance with the requirements of 21 C.F.R. Part 1140, as 21 C.F.R.
§ 1140.14(e) requires.

On November 10, 2011, CTP issued a Warning Letter to Respondent. The
letter informed Respondent of the violations that were observed on August
29, 2011, and it advised Respondent that failure to correct the violations
could result in the imposition of a civil money penalty or other regulatory
action by FDA.

The Warning Letter was delivered to Respondent. Respondent did not
reply to the Warning Letter.
e¢ On March 24, 2012, at about 2:19 p.m., CT, an inspector observed a minor
under the age of 18 buy a package of Marlboro cigarettes from a vending
machine at Respondent’s place of business. Additionally, the inspector
observed that the minor’s identification was not verified before the sale by
means of photo identification containing the bearer’s date of birth. Finally,
the inspector observed that a vending machine that sold tobacco products
was used at Respondent’s place of business and that a minor was able to
purchase tobacco products from that machine. The inspector was told by
Respondent’s bartender that minors were permitted in Respondent’s facility
prior to 9:00 p.m. Thus, Respondent’s facility does not qualify as one

where minors are not present or not permitted to enter at any time.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violations of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.
Under 21 C.F.R. § 1140.14(c), a retail facility may not utilize a vending machine
to sell tobacco products if minors are permitted to enter the facility at any time.
Under 21 C.F.R. § 1140.14(e), a facility must remove all items, including vending
machines, that are in violation of governing law and regulations.

Here, Respondent sold tobacco products in violation of all of the foregoing
regulations. These actions and omissions by Respondent constitute a violation of
law for which a civil money penalty is merited. Therefore, I find that a civil
money penalty of $2,000 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

